Citation Nr: 0828898	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-35 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for heart disease to 
include a myocardial infarction.  

2. Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in May 1977 after more than 20 years of service.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in July 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

Pursuant to the veteran's request, a hearing before a member 
of the Board was scheduled to be held in June 2008, but the 
veteran did not appear.  As the veteran has not requested 
that the hearing be rescheduled, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. Heart disease to include a myocardial infarction was not 
affirmatively shown to have had onset during service; heart 
disease to include a myocardial infarction was not manifested 
to a compensable degree within one year from the date of 
separation from service; heart disease to include a 
myocardial infarction first diagnosed after service beyond 
the one-year presumptive period for a chronic heart disease, 
is unrelated to an injury, disease, or event of service 
origin. 

2. Allergic rhinitis without polyps is manifested by less 
than 50 percent obstruction of the nasal passages or complete 
obstruction of one nasal passage. 




CONCLUSIONS OF LAW

1. Heart disease to include a myocardial infarction was not 
incurred in or aggravated by service; heart disease to 
include a myocardial infarction may not be presumed to have 
been incurred in service based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007). 

2. The criteria for an initial compensable rating for 
allergic rhinitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in October 2007.  The 
veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, including the 
underlying claim of service connection for allergic rhinitis, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about the effective date 
and the degree of disability assignable came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claim of service connection is denied, 
no effective date or disability rating can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

On the claim for increase, where, as here, service connection 
has been granted and the disability rating assigned, the 
claim of service connection has been more than substantiated, 
the claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the initial claim 
for increase, following the initial grant of service 
connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained all identified 
records and has afforded the veteran VA examinations and 
obtained a VA medical opinion.   McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Heart Disease.

The service treatment records, including the report of 
retirement examination, contain no complaint, finding, 
history, treatment, or diagnosis of heart disease.  The 
records do show that on periodic examination in June 1971 
history included chest pains with no known etiology, which 
started in February 1970.  It was noted that several EKGs had 
not show positive results.  On physical examination, the 
heart was evaluated as normal.  In May1976, blood pressure 
was within normal limits.  On retirement examination, the 
veteran gave a history of chest pain or pressure, but he 
denied heart trouble or high or low blood pressure.  A chest 
X-ray and an EKG were normal as was the heart evaluation.  
And heart disease was not listed as a diagnosis. 

After service, on VA examination in August 1977, the veteran 
gave a history of chest pain and pain in the right shoulder. 
Evaluation of the cardiovascular system  revealed blood 
pressure of 120/82.  The heart was normal in size, rate, and 
rhythm. There were no murmurs and tones were of good quality.  
A chest X-ray showed no heart abnormality.  An EKG was 
compatible with a normal variant.  There was no diagnosis of 
heart disease. 

VA records disclose that in December 2003 the veteran 
complained of chest pain, and he was transferred to a 
university hospital for further evaluation.  After cardiac 
catherization, the assessment was acute coronary syndrome 
with angiographically normal coronary arteries. 

In August 2007, the RO asked a VA physician for a medical 
opinion on whether the veteran' current heart condition was 
related to service.  After a review of the veteran's file, 
the physician referred to the following entries in the 
service treatment records: in September 1967 the veteran 
complained of passing out on arising in the morning, blood 
pressure was 124/80, and the exam was negative; in April and 
May 1969, he complained of chest pains; in August 1969, an 
EKG showed PACs; in September 1969, an EKG was normal; in 
June 1971, history included chest pains since February 1970 
with several EKGs with no positive results; and in January 
1977, an EKG was totally normal.  The VA physician also noted 
that after service in 2003 the veteran sustained a coronary 
infarct. 

The VA physician expressed the opinion that the current heart 
disease was not caused by or the result of in-service chest 
pain from 1967 to 1977 because the pain was musculoskeletal 
and not cardiac in nature as cardiac evaluations were 
negative on a number of occasions and no heart disease was 
found.  The physician stated that the current heart disease 
with a minor infarct in 2003 has no basis in the veteran's 
experiences during service, three decades earlier, with no 
prior angina documented.  As for the syncope during service, 
the physician stated that the syncope had a postural etiology 
and not a cardiac cause.  As for the PACs on EKGs during 
service, the VA physician stated that the findings were 
inconsequential. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for heart disease, if the disease 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis 

On the basis of the service treatment records, in the absence 
of any clinical finding of heart disease, heart disease was 
not affirmatively shown to have had onset during service.  
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that heart disease were otherwise 
noted, that is, observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that heart disease was first documented 
in 2003, well beyond the one-year presumptive period for 
heart disease as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.309.  

And there is no competent medical evidence that causally 
links the veteran's current heart disease to service.  

Heart disease is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of heart disease is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of heart 
disease or of a nexus between heart disease and service, 
including episodes of chest pain, syncope, or PACs.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for medical causation, the evidence opposes, rather than 
supports, the claim. 
The VA physician expressed the opinion that the current heart 
disease was not caused by or the result of in-service chest 
pain from 1967 to 1977 because the pain was musculoskeletal 
and not cardiac in nature as cardiac evaluations were 
negative on a number of occasions and no heart disease was 
found.  The physician also stated that the current heart 
disease with a minor infarct in 2003 has no basis in the 
veteran's experiences during service, three decades earlier, 
with no prior angina documented.  As for the syncope during 
service, the physician stated that the syncope had a postural 
etiology and not a cardiac cause.  As for the PACs on EKGs 
during service, the VA physician stated that the findings 
were inconsequential.



As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, and 
as there is no favorable competent medical evidence to 
support the claim of service connection for heart disease to 
include a myocardial infarction, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase

General Rating Policy

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
The rating criteria for a specific disability are set out in 
a Diagnostic Code for that disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis 

In the rating decision July 2004, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable rating under Diagnostic Code 6522. 

Under Diagnostic Code 6522, the criteria for a compensable 
rating, 10 percent, are greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side with nasal polyps. 

On VA examination in April 2004, the veteran gave a history 
of nasal polyps during service which were cauterized while he 
was on active duty.  In November 2003, the veteran had a left 
nasal polypectomy, a left anterior ethmoidectomy, and a right 
middle turbinate resection with polyp removal with subsequent 
improved air flow. Examination revealed no polyps.  

VA records disclose that in December 2004 the nasal passages 
were open and free of polyps.  In March 2005 and in April 
2006, the veteran was free of polyps. 

In the absence of evidence of greater than 50 percent 
obstruction of the nasal passages or complete obstruction on 
one side with nasal polyps, the criteria for a compensable 
rating have not been met. 

ORDER

Service connection for heart disease to include a myocardial 
infarction is denied. 

An initial compensable rating for allergic rhinitis is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


